DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20,  has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
In regard to claim 1, the prior art does not teach or render obvious the capacitive adder includes a first series circuit and a first capacitor, the first series circuit including a capacitive charge output device that provides the analog input signal to a connecting point, the first capacitor is charged based on the predicted value output from the digital prediction filter to provide an analog voltage value to the connecting point, and the analog voltage value corresponds to the digital predicted value; and the connecting point is between the capacitive charge output device and the first capacitor and is connected to an input of the quantizer; and the connecting point is between the 
Claims 2-16 further limit allowable claim 1, and, therefore, are also allowable.

Pertinent art (neither of these would be considered ‘prior’ art, but are pertinent to the invention).
Takase et al. (US Publication 20190044527 and patent 10523227) includes the inventors of the present application, and discloses an A/D converting including an adder that calculates a difference between an analog input signal and a predicted value (while claim 1 in the present application is ‘similar’ to claim 9 in this patent, they both include limitations that are not seen in the other application).
Ganta et al. (10581453) discloses a precision current to digital converter with a delta-sigma modulator and a quantizer with an offset correction circuit and a capacitive adder.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896